ASSET PURCHASE AGREEMENT


THIS AGREEMENT made as of the 16 day of November, 2007.


AMONG;


BULLDOG FINANCIAL INC., a corporation incorporated pursuant to the laws of the
State of Nevada having a registered office Suite 500, 6100 Neil Road, Reno,
State of Nevada, USA.


(Hereinafter called 'Bulldog')


AND


UNITED OIL & GAS CONSORTIUM MANAGAMENET CORP., a corporation incorporated
pursuant to the laws of State of Nevada, having a business office at 1785 E
Sahara Ave, Suite 490 Las Vegas, Nevada 89104.


(Hereinafter called "United")


AND


STRATEGIC NINE CORPORATION,  a corporation incorporated pursuant to the laws of
State of Nevada, having a business office at 1785 E Sahara Ave, Suite 490 Las
Vegas, Nevada 89104.


(Hereinafter called "Strategic")


AND:


STERLING OIL AND GAS TRUST (NZ),  a corporation incorporated pursuant to the
laws of New 7aaland, having a USA business office at 1785 E Sahara Ave, Suite
490 Las Vegas, Nevada 89104.


(Hereinafter called "Sterling")


WHEREAS:
 
/s/ PS
/s/ PS
/s/ PS
/s/ SM
Initial
Intial
Intial
Intial

 
1

--------------------------------------------------------------------------------


 

 
A.  
On May 9, 2006, United, Strategic and Sterling filed a claim with the United
Nations General Assembly and the countries of Canada, Russia, United States of
America, Norway and Denmark, claiming, as a responsible oil and gas development
agent of the "common heritage of mankind.", the sole and exclusive exploitation,
development, marketing and extraction rights to the oil and gas resources of the
seafloor and subsurface contained with the entire Arctic Ocean Common area
beyond the exclusive economic zone of the Arctic Ocean's surrounding countries
(the "Arctic Claims"). A copy of the filing is attached hereto as Schedule "A".



B.  
Strategic, Sterling and United hold 4, 43 and 53 per cent interests,
respectively, in the Arctic Claims.

 
C.  
Bulldog wishes to purchase a thirty (30) per cent interest in the Arctic Claims,
to be acquired from Strategic (1 per cent), Sterling (28 per cent) and United (1
per cent).



D.  
Sterling, the original Arctic Claims founder, shall retain a 10% gross
production royalty, net of cash lifting costs only from any hydrocarbons
produced within the Arctic Claims for 150 years.



NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements provided in this Agreement, and for other
good and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto agree each with the others as follows:


ARTICLE 1


INTERPRETATION


Section 1.01         Definitions.  Whenever used in this Agreement the following
terms shall have the following meanings, respectively:


(a)  
"Agreement' means this agreement and the schedules hereto as amended from time
to time;




(b)  
"Affiliate" means a Subsidiary of a parent company, two Subsidiaries of the same
parent company, or two companies controlled (de jure) by the same person;




(c)  
"Closing Date" means October 9, 2007 or such other date as may be agreed to
among the parties;




(d)  
"Closing" means the closing that which will occur on the Closing Date;



(e)  
'Bulldog Shares" means fully voting common shares of par value $0.00001 per
share in the common stock of Bulldog as constituted at the date of this
Agreement;




(f)  
"NASDAQ" means the National Association of Securities Dealers of the United
States automated securities quotation system;




(g)  
"Party" and "Parties" means Bulldog and United and any one or more of them, as
the context may require;



(h)  
"Subsidiary" means a company controlled (de jure), directly or indirectly, by
another company.

 
 
 
/s/ PS
/s/ PS
/s/ PS
/s/ SM
Initial
Intial
Intial
Intial

 
 
2

--------------------------------------------------------------------------------


 
 
 
Section 1.02     Schedules The following are the schedules appended to and
forming part of this Agreement. 


Schedule "A” -                                 Arctic Claims United Nations
Filing
Schedule "B” -                                 Bulldog Financial Statements




ARTICLE 2


PURCRASE OF ARCTIC CLAIMS


Section 2.01    Artic Claims  In consideration of Bulldog delivering to United
1,750,000 restricted common shares in the capital of Bulldog issued from its
treasury to United in its own, right and as agents for Strategic and Sterling,
on Closing, United, Strategic and Sterling shall collectively sell and Bulldog
shall purchase a thirty per cent interest in the Arctic Claims.


Section 2.02    Deliveries of United on United.  On Closing United, Strategic
and Sterling shall each execute and deliver (i) a certified copy of a resolution
or resolutions of the directors of each company authorizing this Agreement; (ii)
affirmative vote of its shareholders, as required by applicable corporate or
securities laws; and (iii) such other items of documentation as counsel to the
Parties and any of them may advise and the Parties or any of them may reasonably
request


Section 2.03    Deliveries of Bulldog on Closing.  On Closing Bulldog shall
execute and deliver (i) the Bulldog Consideration; (ii) a certified copy of a
resolution or resolutions of the directors of Bulldog authorizing this
Agreement; (iii) resignations of comfit directors and filling of vacancies with
Peter Sterling, Edward M. Lawson, Gerry St Germain and a nominee of Peter
Sterling (for the purpose of closing one such vacancy must be filled); and (iv)
such other items or documentation as counsel to the Parties or any of them may
advise and the Parties of any of them may reasonably request.


Section 2.04    Registration of Bulldog Shares. Bulldog shall register the
1,750,000 restricted shares and pay all costs involved in registering the shares
to make them free trading at the earliest possible date.


ARTICLE 3


REPRESENTATIONS AND WARRANTIES


Section 3.01    Representations and Warranties of BullDog.  Bulldog hereby
represents and warrants to
United as follows:


(a)  
Organization.  Bulldog is a corporation duly incorporated and organized and
validly subsisting under the laws of the State of Nevada and has all, requisite
porate power, capacity and authority to own or lease its property and assets.



(b)  
Power and Authority: Bulldog has all requisite corporate power, authority and
capacity to perform the obligations of Bulldog provided in this Agreement.



(c)  
Enforceability.  This Agreement and all other agreements and documents required
to be delivered by Bulldog pursuant to this Agreement constitute, or at the time
of delivery of the same will constitute, legal, valid and binding enforceable
obligations of Bulldog.

 
 
/s/ PS
/s/ PS
/s/ PS
/s/ SM
Initial
Intial
Intial
Intial

 
 
 
 
3

--------------------------------------------------------------------------------


 
 
 
(d)  
Authorized and Issued Capital. The authorized capita,' of Bulldog consists of
200,000,000 shares of common stock, $0.00001 par value, of which not more than
29 million common shares have been duly and validly issued prior to the issuance
of the shares referred to in paragraph 201 and are outstanding as fully paid and
non-assessable shares in the capital of Bulldog, free and clear of all liens and
encumbrances.



(e)  
NASDAQ Quotation. The Bulldog Shares are quoted for trading through the
facilities of NASDAQ Overate Counter Quotation Network ("OTCBB") and no cease
trading or Similar order of NASDAQ or any other securities regulatory authority
has been made or issued and is outstanding or is threatened to be made or issued
which prohibits or restricts or would prohibit or restrict the quotation of
Bulldog Shares through the facilities of NASDAQ or otherwise nor is Bulldog
aware of any reason or basis for or upon which any such order or ruling could be
made or issued.



(f)  
Options.  No person has any agreement or option, or any right or privilege
(whether by law, pre-emptive or contractual) capable of becoming an agreement or
option, including convertible securities, warrants or convertible obligations of
any nature, for the purchase, subscription, allotment or issuance of any shares
or securities convertible into shares in the capital of Bulldog.



(g)  
Financial Statements.  Each of the Bulldog Annual Financial Statements and the
Interim Financial Statements dated August 31.. 2007 are attached hereto as
Schedule "B" have been prepared in accordance with, generally accepted
accounting principles and the requirements of the Securities Act of 1934 (U.S.)
and fairly and accurately present and will on Closing fairly and accurately
present the financial position and results of operations of Bulldog for the
periods reported on therein and as at the date thereof respectively, and there
has been no material adverse change in the financial position, results of
operations or business or affairs of Bulldog from the dares thereof
respectively, to Closing



(h)  
Related Party Transactions.  No indebtedness, liability (including fixed or
contingent liability) or contract exists, directly or indirectly, between any
shareholder, officer or director of Bulldog or any member of the families of
such persons ("Related Parties") on the one hand and Bulldog on the other.



(i)  
Material Contracts. Bulldog is not subject to or bound by any material contract
or Commitment.



(j)  
Litigation.  There is no action suit, proceeding, claim or demand by any person
which is threatened or outstanding against Bulldog. To the best of the knowledge
of Bulldog, there is no investigation by any governmental or other
instrumentality, authority or agency pending or threatened against Bulldog and
Bulldog knows of no valid basis for any such investigation. Bulldog is not
subject to any judgment order or decree entered in any lawsuit or proceeding.



(k)  
Assets.  Bulldog is the legal and beneficial owner of all of the property and
assets (whether real or personal, tangible or intangible) now used or owned by
it and Bulldog has good and marketable title to all such property and assets
free and clear of any and all claims, liens, mortgage, charges, security
interests or other encumbrances,

 
 
/s/ PS
/s/ PS
/s/ PS
/s/ SM
Initial
Intial
Intial
Intial

 
 
 
 
4

--------------------------------------------------------------------------------


 

 

 

(l)  
Full Disclosures.  This Agreement does not contain any untrue statement of
material fact or omit any statement of a material fact necessary in order to
make the statements contained herein not misleading. There is no fact known to
Bulldog which materially adversely affects the business, prospects or financial
condition of -Bulldog or which might reasonably be expected to deter a
reasonable purchaser from completing the transaction of purchase and sale herein
contemplated which has not been set forth in this Agreement (other than economic
conditions and factors applicable to business in general).



Bulldog hereby acknowledges and agrees that Linked will be relying on the
representations and warranties made by Bulldog in this Agreement tin completing
the transactions provided herein. Bulldog hereby agrees not to do or cause
anything to be done between the date of this Agreement and Closing which might
cane any of the foregoing representation and warranties to be untrue at Closing.


Section 3.02    Representations find Warranties of United, Strategic and
Sterling Each. Company hereby represents and warrants to Bulldog as follows:


(a)  
Organization. Each Company is a corporation duly and validly incorporated and
organized and validly subsisting under the laws of the State of Nevada (Sterling
–New Zealand) and has all requisite corporate power, capacity and authority to
own or lease its property and assets, and is in good standing in all
jurisdictions in which the nature of the its business or the property owned or
leased by it makes such qualification, licensing or registration necessary.



(b)  
Power and Authority.  Each Company has all requisite corporate power, capacity
and authority to enter into this Agreement and to perform the obligations of
each Company provided in this Agreement.



(c)  
Enforceability This Agreement and all other agreements and documents required to
be delivered by each Company pursuant to this Agreement constitute, or at the
time of delivery of the same will constitute, legal, valid and binding
enforceable obligations of each Company.



(d)  
Compliance with. Laws  Each Company is conducting its business in compliance in
all material respects with all applicable laws, regulations, policies,
ordinances, codes, orders, deficiency notices, notices of violation or other
notices concerning its business which have been issued by any regulatory or
other governmental department, authority or agency and there are no matters
under discussion with any such department, authority or agency relating to work
orders., non-compliance orders, deficiency notices, notices of violation or
other notices.



(e)  
Arctic Claims Each Company is the legal and beneficial owner of the Arctic
Claims in the percentage interests set out herein, free and dear of any and all
claims, liens, mortgages, charges, security interests or other encumbrances.



(f)  
Full Disclosure This Agreement does not contain any untrue statement of a
material fact or omit any statement of a material fact necessary in order to
make the statements contained herein not misleading. There is no fact known to
each Company which materially adversely affects the quality of title to the
Arctic Claims or which might reasonably be expected to deter a reasonable
purchaser from completing the transaction of purchase and sale herein
contemplated which has not been set forth in this Agreement (other than economic
conditions and factors applicable to business in general);

 
 
 
/s/ PS
/s/ PS
/s/ PS
/s/ SM
Initial
Intial
Intial
Intial

 
 
5

--------------------------------------------------------------------------------


 
 
 
 


ARTICLE 4


COVENANTS


Section 4.01     Covenants of United, Strategic and Sterling.  Each Company
covenants and agrees to provide to Bulldog all necessary information relating to
the Arctic Claims, as is required from time to time for Bulldog to meet its
reporting requirements as a reporting company under the Securities and
Exchange Act of 1934 (U.S.)-


ARTICLE 5


CONDITIONS PRECEDENT


Section, 5.01    Conditions Precedent in Favor of Bulldog.  Closing is subject
to the followingconditions in favor of Bulldog:


(a)  
All of the representations and warranties of United, Strategic and Sterling
provided in this Agreement shall be true and correct in all material respects as
of the date of this Agreement and at the time of Closing as if such
representations and warranties had been made at and with reference to the time
of Closing.;



(b)  
United, Strategic and Sterling shall each have observed and performed all of the
covenants and agreements provided in this Agreement which are to be observed and
performed at or prior to Closing,



(c)  
No action or proceeding shall he pending or threatened by any person, firm,
corporation, governmental authority, regulatory body or agency to enjoin,
restrict or prohibit the transactions contemplated in this Agreement; and



(d)  
There shall have been no material adverse change in the assets, business,
affairs or condition of any of United, Wag* or Sterling as provided or
contemplated in this Agreement.



The conditions contained in this Section are included for the exclusive benefit
of Bulldog and Bulldog shall be entitled to waive, in whole or in part,
compliance with any condition or conditions contained in this Section if Bulldog
sees fit to do so.


Section 5.02    Conditions Precedent in favour of United, Strategic and
Sterling.  Closing is subject to the following conditions precedent in favour of
United:


(a)
All of the representations and warranties of Bulldog provided in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and at Closing as if such representations and warranties had been made
at and with reference to Closing;

 
 
/s/ PS
/s/ PS
/s/ PS
/s/ SM
Initial
Intial
Intial
Intial

 
 
 
6

--------------------------------------------------------------------------------


 
 
(b)
Bulldog shall ]nave observed and performed all of the covenants and agreements
provided in this Agreement which are to be observed and performed at or prior to
Closing;




(c)
No action or proceeding shall be pending or threatened by any person, firm,
corporation governmental authority, regulatory body or agency to enjoin,
restrict or prohibit the transactions contemplated in this Agreement;



(d)  
There shall have been no material adverse change in the assets, business,
affairs or condition of Bulldog as provided or contemplated in this Agreement;
and




(e)  
The conditions contained in this Section 5_02 are included for the exclusive
benefit of  United, Strategic and Sterling and these companies shall be entitled
to waive, in whole or  in part, compliance with any condition or conditions
contained in this Section if they see  fit to do so.

 


Section 5.03    Non-Fulfillment of Condition by Bulldog. In the event that
Bulldog is unable or unwilling to perform, satisfy or fulfill any condition on
the part of Bulldog to be performed, satisfied, or fulfilled by Bulldog pursuant
to this Agreement, whether pursuant to Section 5.02 hereof or otherwise, United
shall by notice in writing to Bulldog be entitled to terminate this Agreement
without liability to United whether for damages, costs, fees, expenses or other
amounts.


Section 5.04    Non-Fulfilment of Conditions by United, Strategic and Sterling.
In the event that any of the companies are unable or unwilling to perform,
satisfy or fulfill any condition to be performed, satisfied or fulfilled
pursuant to this Agreement, Bulldog shall by notice in writing to each of the
companies be entitled to terminate this Agreement without liability to Bulldog
whether for damages, costs, fees expenses or other amounts.


ARTICLE 6


GENERAL


Section 6.01    Survival of Representations and Warranties.  All representation,
warranties. covenants and agreements of the Parties hereto provided in this
Agreement shall survive Closing and not merge thereon provided that the
representations and warranties provided in this Agreement shall only survive for
three years following Closing.


Section 6.02    Further Assurance.  Each of the Parties shall, whenever required
by another Party, and at the expense of the requesting Party, execute and
deliver such further assurances as may be reasonably requested from time to time
in order to confirm or give effect to the transactions provided or contemplated
in this Agreement


Section 6.03    Enurement. This Agreement shall enure to the benefit of and be
binding upon the Parties to this Agreement and their respective successors and
assigns. No Party may assign this Agreement or any or its rights under or
interest in this Agreement without the consent of the others.


Section 6.04    Notices All notices required or permitted to be given under this
Agreement shall be given in writing by personal delivery (including courier
delivery) or by prepaid registered mail or by facsimile. The address for notice
to each of the Parties shall be as follows:
 
 
/s/ PS
/s/ PS
/s/ PS
/s/ SM
Initial
Intial
Intial
Intial

 
 
7

--------------------------------------------------------------------------------


 
 
(a)  
if to Bulldog: Edward Lawson, 51669 El Dorado Drive, La Quinta, California,
92253 Tel: 604-331-0766, Fax: 604-331-0522;



(b)  
if to United; Peter Sterling, at 1785 E Sahara Ave, Suite 490 Las Vegas, NV
89104, Tel: 323-356-7777, Fax: 323-938-0859; E-mail: unoilgas@yahoo.com



(c)  
If to Strategic: AS ABOVE



(d)  
If to Sterling: AS ABOVE





Provided that any Party may change its address for notice by giving written
notice to the others. Any notice shall he deemed to have been received on the
date it is received at the address for notice of the Party to whom it is
addressed (or in the case of a facsimile notice when received at the facsimile
of The
Party for whom it is intended),


Section 6.05       Entire Agreement. This Agreement contains all of the terms
and conditions agreed upon between the Parties with respect to the subject
matter of this Agreement and is not subject to any oral agreement or undertaking
of any kind.


Section 6.06       Time of the Essence Time shall be of the essence of this
Agreement.


Section 6,07     Governing Law and Attornment. This Agreement and the rights and
obligations of the Parties provided herein shall be governed by and construed in
accordance with the laws of the State of Nevada, United States of America as a
contract made, executed, delivered and entered into in the State of Nevada,
United States of America.Exclusive jurisdiction for any proceedings in relation
to this
Agreement is the State of Nevada, United States of America


Section 6.08       Arbitration Any controversy or claim, arising under, out of,
or in any way relating to this Agreement including, without limitation, the
execution, delivery, validity, enforceability, performance, breach, discharge,
interpretation or construction of this Agreement, shall be settled by binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in the City of Las Vegas, Nevada, and judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Both parties consent to jurisdiction in the City of Las
Vegas, Nevada.
 
 
/s/ PS
/s/ PS
/s/ PS
/s/ SM
Initial
Intial
Intial
Intial

 
 
8

--------------------------------------------------------------------------------



 
ARTICLE 7


EXECUTION


IN WITNESS WIIEROF the Parties have caused this Agreement to be executed by
their duty authorized officers in such regard.


BULLDOG FINANCIAL INC.
   
By:
/s/  Scott McDowell
   
UNITED OIL & GAS CONSORTIUM
MANAGEMENT CORP.
   
By:
/s/  Peter Sterling
   
STRATEGIC NINE CORPORATION
   
By:
/s/  Peter Sterling
   
STERLING OIL AND GAS TRUST (NZ)
   
By:
/s/  Peter Sterling

 
 
/s/ PS
/s/ PS
/s/ PS
/s/ SM
Initial
Intial
Intial
Intial

 
 
9

--------------------------------------------------------------------------------


 
 
CONSENT OF SOLE DIRECTOR


OF


BULLDOG FINANCIAL INC.
(a Nevada corporation)


The undersigned, being the sole director of BULLDOG FINANCIAL INC. (the
"Corporation"), hereby adopts the following resolutions:


RESOLVED, that all of the acts taken and actions adopted by the Officer and
Director are hereby ratified and adopted; and it is further


RESOLVED, that the following persons shall resign as officer of the Corporation
effective as of November 27th,2007


President                           Scott McDowell
Secretary/Treasurer --             Scott McDowell


RESOLVED, that the following persons be, and they hereby are, appointed officers
and directors of the Corporation to serve in accordance with the By-Laws of the
Corporation until the meeting of directors of the Corporation next following the
next annual meeting of shareholders of the Corporation and until their
successors are appointed or elected and qualify: and it is further


President                       -­            Peter Sterling
Secretary/Treasurer -­                Peter Sterling
Vice President                            Edward M Lawson


RESOLVED, that the By-Laws in the form adopted by the Incorporator of the
Corporation be, and the same hereby are, approved and adopted in all respects as
and for the By-Laws of the Corporation; and it is further


RESOLVED, that the Corporation accept the proposal of United Oil and Gas
Consortium to purchase 1,750,000 shares of the Corporation's common stock, no
par value, at a purchase price equal to $0,00001 per share, for an aggregate
consideration of the asset as per attached schedule "A"; and the offi­cers of
the Corporation be, and each hereby is, authorized to, in the name of and on
behalf of the Corporation, to issue to Bulldog Financial Inc., a stock
certificate evidencing ownership of 1,750,000 shares of the Corporation's Common
Stock, no par value at a purchase price equal to $0,00001 per share, as fully
paid and nonassessable, and to do such other and further acts as may be
necessary or appropriate to conclude the subscription for the shares of the
Corporation authorized herein; effective on November 27th, 2007and it is
further.


RESOLVED, that the appropriate officers of the Corporation are hereby authorized
and directed to take any and all action and to execute and deliver any and all
instruments required to consummate all of the transactions contemplated by the
foregoing resolutions.


IN WITNESS WHEREOF, the undersigned has executed this instrument this 23rd day
of November, 2007
 
 
/s/  Scott McDowell
Scott McDowell
Sole Director
 
 
10
 
 
 